Citation Nr: 1545836	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-18 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right ear disorder, including otitis media, otitis externa, tinnitus and a perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran requested a hearing before the Board.  A hearing was scheduled in May 2011 but the Veteran failed to appear.  Because the Veteran failed to appear and has not presented good cause for the failure to appear, the VA considers his request withdrawn.  Therefore, VA has no duty to provide a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

Thereafter, in July 2013, the Board reopened the Veteran's claims for service connection for right ear hearing loss and a right ear disorder and remanded the claims for further development and examination.  In satisfaction of the Board's remand, the RO scheduled the Veteran for an examination in August 2013; however, the Veteran failed to appear.  The Veteran has not submitted any evidence showing good cause for failing to appear at the examination.

The issues on appeal are REMANDED to the RO via the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

As noted above, the Veteran failed to report for VA examination in August 2013, without good cause shown.  Nevertheless, the Board finds that the questions posed to the examiner in the July 2013 remand of this case by the Board require a medical opinion.  Therefore, the Board will remand the case again for VA examination.  If the Veteran again fails to report for examination, however, the AOJ is requested to forward the claims file to a suitably qualified examiner for medical opinions, based on the record as contained in the claims file.  

Accordingly, the case is REMANDED for the following:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ should schedule the Veteran for VA ear, nose, and throat (ENT) examination.  In conjunction with the examination, the claims folder should be made available to and reviewed by the ENT examiner.  

All necessary studies and tests, to include an audiogram, should be conducted.  

The examiner should identify all current right ear disorders found to be present, to include any hearing loss, tinnitus, otitis media, otitis externa, tympanic membrane perforation, etc.

The examiner should provide answers to the following questions:

(a)  Did the Veteran's right ear hearing loss (which pre-existed his active service) undergo a permanent increase in severity during service? 

(b)  If the Veteran's right ear hearing loss underwent a permanent increase in severity during service, was the increase in severity due to the natural progression of the disorder, or was the increase beyond the natural progression of the disorder?  State whether this finding is undebatable.

(c)  Is it at least as likely as not (50 percent or greater probability) that any current right ear disorder other than hearing loss (e.g., tinnitus, otitis media, otitis externa, tympanic membrane perforation, etc.) had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure and/or the in-service treatment for ear infections?

If the Veteran does not report for the scheduled examination, the examiner must provide responses to the inquiries above, based on the records contained in the claims folder.  

If the examiner is unable to provide a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner must provide a comprehensive report including complete explanatory rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


